United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1921
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

           Claudia Rodriguez-Larrain, also known as Claudia Solomon,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                           Submitted: September 22, 2015
                              Filed: October 2, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Claudia Rodriguez-Larrain directly appeals after she pled guilty to a loan-fraud
offense, and the district court1 sentenced her to a term of imprisonment below the


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
calculated Guidelines range followed by a term of supervised release at the top of the
advisory and statutory ranges. Her counsel has moved to withdraw, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the term of
supervised release is substantively unreasonable.

      Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc); see also Gall v. United States, 552 U.S. 38, 51
(2007). Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion to withdraw.
                      ______________________________




                                         -2-